El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Agustín Hernández Mena presentó nna demanda en la Corte de Distrito de Mayagüez contra Alejandrina Blanco Ramírez et al. sobre nulidad de escritura de préstamo hipo-tecario por dos mil dollars.- Señalado el juicio para el 13 de agosto de 1910, fue suspendido a petición del. demandante, con imposición al mismo de las costas originadas por la sus-pensión. La parte demandada archivó un memorandum de costas ascendente a $37.70, qne fue impugnado por el deman-dante y reducido por la corte a $7.70. El demandante es-tableció recurso de apelación-para ’ante esta Corte Supremá, *418a los efectos de lo que procediera en su día contra la sentencia definitiva. Posteriormente el demandante desistió de con-tinuar el pleito y el 25 de noviembre de 1910 la corte lo tuvo por desistido a su perjuicio y con las costas. Sin que se registrara sentencia, la parte demandada presentó su memorandum de costas ascendente a $85. El demandante impugnó el memorandum y la corte de distrito lo aprobó reduciéndolo, a $76.15. El demandante apeló y su apelación, conjunta-mente con la otra establecida, fué resuelta por esta Corte Suprema por sentencia de 5 de mayo de 1911.
La Corte Suprema desestimó el recurso en cuanto a las costas originadas por la suspensión y lo declaró con lugar en cuanto al último memorandum. La corte, hablando por me-dio del Juez Asociado Sr. Aldrey, se expresó así:
“En cuanto á la segunda, fué tomada contra la resolución de la corte inferior que fijó la cantidad de costas que el demandante de-bía pagar como consecuencia de su desistimiento de la acción; y el derecho a cobrarlas y a que se fijen por la corte ba de fundarse en la terminación definitiva del asunto.
‘1 Es cierto que se dictó una orden teniendo al demandante por de-sistido de su acción con las costas, pero tal orden no es definitiva ni pone término al asunto mientras no se registre una sentencia, por exigirlo así el artículo 192 del Código de Enjuiciamiento Civil, com-prendido en el Capítulo I, Título IX, que trata de esas sentencias y confirmado en el caso de Page v. Page, 77 Cal., 83.” (Hernández Mena v. Blanco Ramírez, 17 D. P. R., 574.)
El 25 de octubre de 1911 los demandados solicitaron de la corte de distrito que dictara la sentencia. El demandante se opuso y la corte, en 1 de diciembre de 1911, negó lo pedido por los demandados. Estos acudieron de nuevo a la corte y le suplicaron que reconsiderara su anterior resolución. La corte así lo hizo y decidió que de acuerdo con la orden de 25 de noviembre de 1910 por la cual se tuvo al demandante por desistido a su perjuicio y con las costas, se registrara la correspondiente sentencia. La petición de reconsideración no fué notificada al demandante.
*419Registrada la sentencia el 15 de diciembre de 1911, los demandados archivaron, sn memorandum de costas ascen-dente a $205. El demandante impugnó el memorandum y la corte en 4 de enero de 1912, lo aprobó, reduciéndolo' a $105.
El demandante presentó además una moción a la corte de distrito pidiéndole que reconsiderara su resolución y decla-rara nula la sentencia dictada, etc., y la corte, luego de oir a ambas partes, desestimó la moción en 3 de enero de 1912.
Contra la sentencia dé desistimiento registrada el 15" de diciembre de 1911, contra la orden de 3 de enero de 1912 y contra la aprobación del memorandum de costas de 4 de enero de 1912, el demandante apeló para ante esta Corte Suprema. Todas dichas apelaciones han sido' tramitadas conjuntamente, y al considerarlas nos referiremos sólo a la primera y a la última, pues la segunda es manifiestamente improcedente. No cabe el recurso de apelación en cuanto a ella.
Examinemos la apelación contra la. sentencia. El ape-lante alega que la sentencia es nula, Io. porque se dictó sin notificar al demandante y 2o. porque la corte no tenía juris-dicción para dictarla ya que el caso había sido definitiva-mente resuelto por este Tribunal Supremo en 5 de mayo de 1911. -
Una solicitud o moción para que se dicte sentencia, no es necesario que sea notificada a la parte contraria, de acuerdo con lo dispuesto en el último párrafo del artículo 217 del Código de Enjuiciamiento Civil. (Vega et al. v. Rodríguez et al., 17 D. P. R., 251.) Pero el apelante si bien admite que esto es así, sostiene que los demandados pidieron la reconsi-deración de una orden dictada con la intervención del deman-dante y como consecuencia de ello que se registrara la sen-tencia y que por tanto su caso es distinto al de una mera solicitud para que se dicte sentencia.
A nuestro juicio ya que el apelado adoptó el curso de notificar su primera moción, debió habeí notificado la segunda, pero el error cometido no es fundamental y no lleva- consigo *420la revocación de la sentencia. Tendría que demostrarse que la corte de distrito había abusado de su discreción al adoptar el procedimiento seguido para reconsiderar su negativa y ordenar el registro de la sentencia, y las circunstancias de este caso demuestran que no existió tal abuso y que el registro de una sentencia era tan procedente en derecho, que el propio juez sin necesidad de gestión alguna de cualquiera de las0 partes pudo y debió haberlo ordenado, a fin de que quedara definitivamente terminado aquel asunto en su corte.
La sentencia dictada por esta Corte Suprema en 5 de mayo de 1911, se limitó a revocar la orden aprobatoria del memorandum de costas, porque no existía sentencia definitiva en la corte de distrito, y no puede interpretarse en el sentido de impedir que la sentencia pueda ser debidamente registrada y cobradas entonces las costas y honorarios concedidos, de acuerdo con lo preceptuado en la ley.
Examinemos la apelación relativa al memorandum de cos-tas. Las partidas del memorandum aprobadas fueron: $5 por honorarios del secretario, y $100 por honorarios del letrado. Total, $105.
En la corte inferior se impugnó la veracidad del memorandum. En esta Corte Suprema sólo se impugna el desa-cuerdo que se observa entre el memorandum ahora aprobado ascendente a $105 y aquel que se aprobó y cuya aprobación fué revocada por nuestra sentencia de 5 de mayo de 1911, ascendente a $76.15. No se ha demostrado el fundamento de la impugnación en la corte de distrito, y carece de fuerza el hecho ante esta Corte Suprema. La orden aprobando el primer memorandum quedó definitivamente revocada. El juez en el ejercicio de su discreción al apreciar el valor de los honorarios del abogado de la parte demandada los ha fijado en una cantidad un poco mayor, y no vemos que al proceder así se baya extralimitado en sus facultades, ni baya abusado de su discreción. Además, debido a la actitud del deman-dante negándose a satisfacer las costas que desde el primer momento en realidad de verdad le fueron impuestas, ha au-*421mentado el trabajo del abogado de los demandados en este pleito y es justo que si el trabajo aumentó aumenten también los honorarios.
Por las razones expresadas, la apelación establecida contra la orden de 3 de enero de 1912 debe desestimarse y decla-rarse sin lugar las interpuestas contra la sentencia de 15 de diciembre de 1911 y la orden de 4 de enero de 1912.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.